Citation Nr: 1824026	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to a compensable initial rating for right ring finger fracture.   

3.  Entitlement to a compensable initial rating for right great toe fracture.     

4.  Entitlement to a compensable initial rating for periumbilical hernia and left inguinal hernia.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1978 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The right shoulder appeal was subsequently remanded by the Board in April 2014 and June 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran withdrew his hearing request in a January 2017 written statement.  See 38 C.F.R. § 20.704(d) (2017).  He has been 100 percent service-connected since March 2014.

Two issues were raised by the Veteran in a lay statement received in May 2011, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), as follows entitlement to an effective date earlier than August 1, 2008, for the award of service connection for right knee and left arthritis.  Therefore, the Board does not have jurisdiction and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Veteran's right ring finger, right great toe, and hernia appeals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right shoulder disorder was not shown in service, is not causally or etiologically related to service, and is not caused by or permanently worsened in severity by a service-connected back, right elbow, or left shoulder disability.



CONCLUSION OF LAW

A right shoulder disorder was not incurred in service and are not proximately due to, aggravated by, or the result of service-connected disability.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is pursuing a claim for entitlement to service connection for a right shoulder disorder.  He has presented numerous theories of entitlement, which the Board will address in turn.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

First, the Veteran contends that service connection is warranted on a direct basis.  In order to warrant direct service-connection, the evidence must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

At the outset, the evidence shows several right shoulder disorders.  October 2016 and June 2017 VA examiners diagnosed rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and shoulder impingement syndrome.  These diagnoses are corroborated by the additional evidence of record, to include extensive VA treatment records.  Thus, the first element required for a finding of service connection has been met.  

The record further contains competent evidence of an in-service injury.  During his VA examinations, the Veteran testified that he injured his right shoulder while playing football in the late 1980s.  A veteran is competent to report that which he perceives through the use of his senses, and the testimony here is corroborated by service treatment records (STRs) which denote a right shoulder football injury in approximately 1985.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the second element of direct service connection has been met.

However, the competent evidence of record does not establish a nexus between the Veteran's in-service injury and his current shoulder disorders.  Here, the October 2016 examiner opined that it was less likely than not that the right shoulder disorders were incurred in or caused by the in-service injury.  The examiner reasoned that the Veteran injured his shoulder in the 1980s and again in 1998; however, his separation examination was silent for a right shoulder complaint and made no mention of a right shoulder abnormality.  

Further, there is no notation of a right shoulder chronic disorder throughout the VA treatment records, other than one mention of shoulder arthralgia; however, it is unclear which shoulder this was referring to.  Additionally, a prior VA examination showed normal range of motion of the right shoulder, which the Board interprets as suggesting that there was no disorder associated with the shoulder.  Thus, the examiner concluded that there was no nexus between the Veteran's current right shoulder disorders and his service.  

The Board affords significant probative value to this opinion, which is based upon a complete review of the medical history, assessment of his in-service shoulder injuries, and the onset and nature of his current conditions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  

In contrast, the Veteran alleges that a nexus is present in this case.  However, he is not competent to provide an opinion regarding the etiology of his right shoulder disorders.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the Board places greater probative value on the medical evidence of record in concluding that there is no direct nexus between the Veteran's service and his current right shoulder disorders.  Thus, service connection on a direct basis is denied.

Next, the Veteran alleges that his right shoulder disorders are causally related to his service-connected lumbar spine disability, right elbow disability, and left shoulder disability.  In order to warrant secondary service-connection, the evidence must establish that his right shoulder disorders were aggravated by, proximately due to, or the result of the service-connected diseases or injuries under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). 

However, the July 2017 VA examiner concluded that no such nexus was present in this case.  Instead, STRs do not reflect aggravation beyond the right shoulder disorders' natural progression.  Moreover, medical literature does not support a patho-physiological relationship, and additional medical record did not reflect right shoulder aggravation made chronically worse by the Veteran's back disability, right elbow disability, or left shoulder disability.  Thus, the right shoulder disorders were less likely than not made worse by his service-connected disabilities.  

Again, the Board affords significant probative value to this opinion, which is offered by a practiced medical professional who considers the full scope of potential etiological relationships in this case, as supported by the unique nature of the Veteran's conditions and pertinent medical literature.  As the Veteran is not competent to provide an etiological opinion, and in the absence of a positive opinion from the record, the Board concludes that no relationship exists between the right shoulder disorders and service-connected disabilities.  Accordingly, the appeal on this basis is denied.

Finally, the Board has considered the application of presumptive service connection to this appeal.  Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Here, the evidence of record is clearly weighs against a finding that the Veteran's right shoulder disorders were shown within the applicable timeframe.  Instead, the October 2016 examiner identified the onset of the rotator cuff tendonitis and acromioclavicular joint osteoarthritis as 2016.  Similarly, the July 2017 examiner noted 2017 as the onset of the Veteran's disorders.  The STRs are silent for these diagnoses near the time of discharge, and the evidence does not contain records which indicate an onset within one year of his separation.  Thus, the appeal based on presumptive service connection is denied.  

Of final note, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for right shoulder disorder is denied. 


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's right ring finger, right great toe, and hernia appeals.

Procedurally, he was awarded noncompensable initial ratings for these disabilities in a September 2008 rating decision.  He submitted a timely notice of disagreement in August 2009; however, a statement of the case (SOC) has not yet been issued which addresses these appeals.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, a remand is now warranted such that the requisite SOC may be provided.    

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC addressing the right ring finger, right great toe, and hernia initial rating appeals.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


